    Case 4:20-cv-03709 Document 31 Filed on 11/02/20 in TXSD Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION
________________________________________________
                                                  }
STEVEN HOTZE, M.D., WENDELL CHAMPION,             }
HON. STEVE TOTH, AND SHARON HEMPHILL,             }
                                                  } Civil No.4:20-cv-03709
      Plaintiffs,                                 }
                                                  }
                  v.                              }
                                                  }
CHRIS HOLLINS, in his official capacity as Harris }
County Clerk,                                     }
                                                  }
      Defendant.                                  }
________________________________________________}

      MOTION OF 12 CITIES AND COUNTIES FOR LEAVE TO FILE BRIEF
       AS AMICI CURIAE IN OPPOSITION TO PLAINTIFFS’ REQUEST
                 FOR EMERGENCY INJUNCTIVE RELIEF




Jessica N. Witte                        Jonathan B. Miller, Legal Director
THOMPSON & HORTON LLP                   Victoria Stilwell, Staff Attorney
8300 N. MoPac Expressway, Suite 220     PUBLIC RIGHTS PROJECT
Austin, TX 78759                        4096 Piedmont Avenue #149
T: 512.615.2352                         Oakland, CA 94611
F: 512.597.1681
jwitte@thompsonhorton.com               Lauren E. Miller
                                        Special Assistant State’s Attorney
                                        Jessica M. Scheller
                                        Chief; Advice, Business & Complex
                                        Litigation Division
                                        Cook County State’s Attorney’s Office
                                        500 Richard J. Daley Center
                                        Chicago, IL 60602


November 2, 2020
      Case 4:20-cv-03709 Document 31 Filed on 11/02/20 in TXSD Page 2 of 8




                                        INTRODUCTION

       Proposed amici, a collection of 12 cities and counties,1 respectfully seek leave of the Court

pursuant to Local Rules 7.1 and 7.2(b) to submit the attached amici curiae brief in opposition to

Plaintiffs’ request for emergency injunctive relief. Defendant, Proposed Intervenor-Defendants MJ

for Texas, et al., and Proposed Intervenor-Defendants League of Women Voters of Texas, et al.

have consented to the filing of the proposed brief. Plaintiffs have not taken a position.

       Amici are local governments that administer and/or facilitate federal, state, and local

elections.2 Amici also provide a wide range of essential services that enable residents to live

healthy, stable, and productive lives, including, for example, the provision of healthcare through

local clinics, hospitals, and emergency medical services. The COVID-19 pandemic has added

significant and new challenges to election administration this year. To mitigate the health risks

associated with contact outside of the home such as voting in person, amici have adjusted election

protocols to ensure that voters can access the ballot and participate in the franchise. These changes

have included the promotion of mail-in ballots and other alternatives to in-person voting. At the

same time, local jurisdictions also have had to confront an erosion in confidence in the United

States Postal Service and actual delays that have slowed receipt and return of ballots across the

country. The promotion of additional methods to return ballots or cast a vote (in addition to in

person on Election Day) has been crucial to amici’s response to the shifting landscape.



1
  Proposed amici are the following cities and counties: Cook County, Illinois; City of Austin,
Texas; City of Alameda, California; City of Boston, Massachusetts; City of Chicago, Illinois; City
of Seattle, Washington; City of Somerville, Massachusetts; City of St. Paul, Minnesota; City of
West Hollywood, California; County of Santa Clara, California; Milwaukee County, Wisconsin;
and Travis County, Texas.
2
  See Karen L. Shanton, Cong. Rsch. Serv., R45549, The State & Local Role in Election
Administration: Duties and Structure 7 (2019) (describing local governments’ role in
implementing elections), https://perma.cc/4VJU-LUVK.
                                                 2
      Case 4:20-cv-03709 Document 31 Filed on 11/02/20 in TXSD Page 3 of 8




       All amici have a vested interest in ensuring that elections are run effectively and fairly,

protecting the fundamental rights of their constituents, and fulfilling their statutory obligations to

run and support elections while complying with public health orders and recommendations. Amici

submit this brief to offer their deep expertise in the administration of elections, particularly in the

current public health and logistical environment, and to strongly support the ability of Harris

County to protect votes already cast and to make voting accessible and available to its entire voting

populace.

                                           ARGUMENT

       Courts have “discretion to consider ‘amicus’ briefing where ‘the proffered information is

timely and useful or otherwise necessary to the administration of justice.’” United States ex rel.

Gudur v. Deloitte Consulting LLP, 512 F. Supp. 2d 920, 927-28 (S.D. Tex. 2007) (quoting Waste

Management of Pa. v. City of York, 162 F.R.D. 34, 36 (M.D. Pa. 1995)). In particular, amicus

briefs should be allowed “when the amicus has unique information or perspective that can help the

court beyond the help that the lawyers for the parties are able to provide.” United States ex rel.

Long v. GSD & M Idea City LLC, No. 3:11-CV-1154-O, 2014 WL 11321670, at *4 (N.D. Tex.

Aug. 8, 2014) (quoting Ryan v. Cmty. Futures Trading Comm’n, 125 F.3d 1062, 1063 (7th

Cir.1997)).

        Amici’s motion seeking leave to file should be granted. As an initial matter, amici’s

proposed amicus brief is submitted within three days of the Plaintiffs’ filing of their motion for

emergency injunctive relief and within hours of Defendant’s response. It is therefore “timely.”3


3
  Under Federal Rule of Appellate Procedure 29(a), parties have seven days from the date that an
appellate brief is filed to submit an amicus brief in support of the party filing that brief. Although
the Federal Rules of Appellate Procedure do not expressly govern the district court, they are
instructive here. See, e.g., U.S. v. Olis, CIV.A. H-07-3295, 2008 WL 620520, at *8 (S.D. Tex.
Mar. 3, 2008).
                                                  3
      Case 4:20-cv-03709 Document 31 Filed on 11/02/20 in TXSD Page 4 of 8




See United States ex rel. Gudur, 512 F. Supp. 2d at 927-28. The proposed submission also will

amplify the presentation of issues before the Court due to amici’s role as election administrators.4

Consequently, amici have a deep and distinctive understanding of Harris County’s efforts to fulfill

its statutory obligations and ensure fair and effective election administration during a pandemic,

which is highly relevant to the disposition of the case.

        If accepted, Plaintiffs’ contention that Harris County’s utilization of drive-thru voting

violates the Equal Protection Clause of the Fourteenth Amendment would significantly affect

amici’s adherence to longstanding practices of election administration that are tailored to local

variations in population, demographics, density, and other factors. Thus, proposed amici

respectfully submit that they have “sufficient interest in the outcome of the litigation to warrant

leave to file th[is] amicus brief[].” In re Allied Pilots Class Action Litig., No. 3:99-cv-0480P, 2000

WL 1405235, at *1 n.1 (N.D. Tex. Sept. 26, 2000).

       The proposed brief also sheds light on the third and fourth factors of the preliminary

injunction standard, the relative harms to the parties (including third parties impacted by the ruling)

and assessing the public interest at stake. More than 127,000 voters have cast their ballots via

drive-thru voting in Harris County. As local governments that are tasked with administering

elections, amici know that the burden on Harris County and its voters to overcome the invalidation

of votes already cast on the eve of Election Day would be extraordinary.

       In sum, amici’s perspective as local governments offer useful and timely assistance to the

Court. The proposed brief amplifies the presentation made by Defendant by setting forth the




4
 See generally Nat’l Conf. of State Legislatures, Election Administration at State and Local Levels
(Feb. 3, 2020), https://www.ncsl.org/research/elections-and-campaigns/election-administration-
at-state-and-local-levels.aspx (last visited Nov. 2, 2020).
                                                  4
     Case 4:20-cv-03709 Document 31 Filed on 11/02/20 in TXSD Page 5 of 8




potential consequences to local election administration of granting Plaintiffs’ motion as well as

the depth and scope of the harm to the county and the public interest.




                                                5
      Case 4:20-cv-03709 Document 31 Filed on 11/02/20 in TXSD Page 6 of 8




                                        CONCLUSION

       For the foregoing reasons, amici request that they be granted leave to file their proposed

brief as amici curiae.

                                             Respectfully submitted,

                                             THOMPSON & HORTON LLP

                                             By:     //s// Jessica N. Witte
                                                     Jessica N. Witte
                                                     Texas Bar No. 24095026
                                                     Southern District No. 2963452

                                                     Attorney-in-Charge

                                                     8300 N. MoPac Expressway, Suite 220
                                                     Austin, Texas 78759
                                                     (512) 615-2352 (telephone)
                                                     (512) 597-1681 (facsimile)
                                                     jwitte@thompsonhorton.com

                                                     Jonathan B. Miller, Legal Director
                                                     Victoria Stilwell, Staff Attorney
                                                     PUBLIC RIGHTS PROJECT
                                                     4096 Piedmont Avenue #149
                                                     Oakland, CA 94611

                                                     Lauren E. Miller
                                                     Special Assistant State’s Attorney
                                                     Jessica M. Scheller
                                                     Chief; Advice, Business & Complex
                                                     Litigation Division
                                                     Cook County State’s Attorney’s Office
                                                     500 Richard J. Daley Center
                                                     Chicago, IL 60602

                                                     Counsel for Amici Cities and Counties
Dated: November 2, 2020




                                                6
      Case 4:20-cv-03709 Document 31 Filed on 11/02/20 in TXSD Page 7 of 8




                              CERTIFICATE OF CONFERENCE

       Pursuant to the Local Rules and Standing Orders and Procedures of this Court, I hereby

certify that counsel for Amici Cities and Counties conferred with counsel for Defendant regarding

this motion, and Defendant consents to the relief requested in the motion. Amici’s counsel

conferred with counsel for Proposed Defendant-Intervenors MJ for Texas, et al. regarding this

motion, and Proposed Defendant-Intervenors consent to the relief requested in the motion. Amici’s

counsel conferred with counsel for Proposed Defendant-Intervenors League of Women Voters of

Texas, et al. and Proposed Defendant-Intervenors consent to the relief requested in the motion.

       Amici’s counsel Jonathan B. Miller attempted to contact counsel for Plaintiffs, Jared R.

Woodfill, by email at 10:17 p.m. CT on October 31, 2020 and again by email at 3:07 p.m. CT on

November 1, 2020. No response was received to either message.

       Amici are aware of and wish to comply with Section 7(c)(3) of this Court’s Civil

Procedures, which state that the conference requirement under Local Civil Rule 7.1 will not be

considered “satisfied by an unsuccessful attempt to reach opposing counsel occurring less than

two full business days before a motion is filed.” However, given that Plaintiffs expressly seek

emergency relief in this suit, and that Election Day is just one business day from now, amici

respectfully request that this Court consider their attempts to reach Plaintiffs’ counsel sufficient to

satisfy Local Rule 7.1.

        Certified to on November 2, 2020

                                                       /s/ Jessica N. Witte
                                                       Jessica N. Witte




                                                  7
      Case 4:20-cv-03709 Document 31 Filed on 11/02/20 in TXSD Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which automatically serves notification of the filing

on counsel for all parties.


                                                    /s/ Jessica N. Witte
                                                    Jessica N. Witte




                                               8
